Filed:  November 12, 1999


IN THE SUPREME COURT OF THE STATE OF OREGON
JAMES SAGER,				

	Petitioner,


	v. 						



HARDY MYERS, Attorney General,	

State of Oregon,				

	Respondent.


(SC S46812)
	En Banc


	On petition to review ballot title.


	Argued and submitted October 19, 1999.


	Margaret S. Olney, of Smith, Gamson, Diamond & Olney,
Portland, argued the cause and filed the petition for petitioner.


	Brendan C. Dunn, Assistant Attorney General, Salem, argued
the cause for respondent.  With him on the answering memorandum
were Hardy Myers, Attorney General, and Michael D. Reynolds,
Solicitor General.


	MEMORANDUM OPINION


	The petition for review of ballot title is dismissed as
moot.